

113 S1817 IS: Humane Short Term Custody Act
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1817IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mrs. Boxer introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Secretary to implement standards for short-term custody of individuals held in facilities of U.S. Customs and Border Protection and for other purposes.1.Short titleThis Act may be cited as the Humane Short Term Custody Act.2.Standards for
		short-term custody by U.S. Customs and Border Protection(a)In
		generalNot later than 180 days after the date of the enactment
		of this Act, the Secretary of Homeland Security shall, in consultation with the Office for Civil
		Rights and Civil Liberties of the Department of Homeland Security, prescribe regulations
		establishing standards for short-term custody of individuals by U.S. Customs and
		Border Protection that provide for basic minimums of care at all facilities of
		U.S. Customs and Border Protection that hold individuals in custody, including
		Border Patrol stations, ports of entry, checkpoints, forward operating bases,
		secondary inspection areas, and short-term custody facilities.(b)Requirements(1)In
		generalThe regulations prescribed under subsection (a) shall
		include standards with respect to the following:(A)Limits on
		detention space capacity.(B)The availability
		of potable water and food.(C)Access to
		bathroom facilities and hygiene items.(D)Sleeping
		arrangements for detainees held overnight.(E)Adequate climate
		control.(F)Access to
		language-appropriate forms and materials that include an explanation of the
		consequences of signing such forms.(G)Pregnant women
		and individuals with medical needs.(H)Reasonable
		accommodations in accordance with the Americans with Disabilities Act of 1990
		(42 U.S.C. 12101 et seq.).(I)Access to
		emergency medical care, if necessary.(J)Access to
		facilities by nongovernmental organizations.(K)Transferring
		detainees to facilities of U.S. Immigrations and Customs Enforcement.(L)Returning personal property to former detainees.(2)Additional
		standardsThe Secretary of Homeland Security may prescribe such additional standards
		with respect to the short-term custody of individuals as the Secretary considers
		appropriate.(3)Consistency with the Prison Rape Elimination Act of 2003The regulations prescribed under subsection (a) shall be fully consistent with the national standards required under section 8(c) of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15607(c)).(c)InspectionsThe Inspector General of the Department of Homeland Security  shall—(1)inspect the
		facilities described in subsection (a) not less frequently than annually;
		and(2)make the results
		of the inspections available to the public without the need to submit a request
		under section 552 of title 5, United States Code.(d)CertificationNot
		later than 18 months after the issuance of the regulations required by
		subsection (a), the Secretary of Homeland Security shall certify to Congress that the regulations
		have been fully implemented.